Citation Nr: 9913493	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-26 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above noted claim.


FINDINGS OF FACT

1.  In June 1990 the Board denied service connection for a 
left foot disorder because the evidence submitted since a 
1985 RO decision that denied service connection was not new 
and material.

2.  Evidence received since the June 1990 Board decision is 
either cumulative or lacking in relevance.


CONCLUSIONS OF LAW

1.  The June 1990 Board decision that denied a petition to 
reopen the claim of service connection for a left foot 
disability is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  Evidence received since the June 1990 Board decision that 
denied a petition to reopen a claim of service connection for 
a left foot disability is not new and material.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §  3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran initially sought service connection for a 
bilateral foot condition in November 1984.  In an October 
1985 rating decision, the RO granted service connection for 
the veteran's right foot disability, evaluated as 10 percent 
disabling, and denied service connection for any left foot 
condition.  At that time the RO reviewed service medical 
records that showed treatment for complaints of left foot 
pain, variously assessed as contusion, strained foot and 
resolving fasciitis, in January and February 1982.  
Subsequent treatment was for right foot problems.  In 
February 1984 it was noted that he still said he had symptoms 
of left 5th metatarsal abductor hallucis but there were no 
positive findings.  There were no significant abnormalities 
found or diagnosis rendered concerning the left foot on VA 
examination in August 1985.  The veteran did not appeal the 
October 1985 decision.

VA outpatient treatment records of 1987 showed treatment for 
left foot disorders, including neuroma.  On VA examination in 
May 1989 the examiner noted bilateral splay foot but 
otherwise provided findings pertaining to the right foot 
only.  Although status postoperative bunion formation of the 
left was diagnosed, history and findings supporting that 
diagnosis referred to the right foot.  The veteran also 
described current difficulties with his feet during VA 
vocational rehabilitation counseling in 1987 and 1989.

In September 1988 and June 1989, the RO denied the requests 
to reopen the veteran's claim for service connection for his 
left foot.  After reviewing the record along with VA 
treatment records in 1989 showing treatment for and excision 
of a left foot neuroma and duplicate service medical records, 
the Board affirmed the RO's denials in June 1990.  

Evidence added to the record since June 1990 consists of VA 
outpatient treatment reports dated in September and October 
1995 and a November 1995 pathology report 

The September 1995 outpatient report stated that the veteran 
complained of pain and swelling of his left foot.  He was 
fitted for a "soft cast/Unna's boot" and received a 
prescription for Motrin.  The October 1995 report detailed 
continued pain, tenderness and edema, and he later underwent 
resection of a Morton's neuroma of the left foot.  The 
November 1995 pathology report reflects a diagnosis of 
traumatic neuroma of the second left toe.

II.  Legal Analysis

Initially, the Board observes that in a rating decision of 
October 1985 the agency of original jurisdiction denied 
service connection for a left foot disorder.  The veteran was 
informed of the decision and his right to appeal in a 
November 1985 letter.  Since a timely appeal from that 
decision was not filed that decision was final as to the 
evidence then of record.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.1103 
(1998).  In June 1990 the Board denied service connection for 
a left foot disorder on the grounds that evidence submitted 
since October 1985 was not new and material.  This decision 
is final as to the evidence then of record.  38 U.S.C.A. 
§ 7104(b) (West 1991).

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7105(d)(3)(West 
1991); 38 C.F.R. §§ 20.200, 2.302(b), 20.1103 (1998); 
38 U.S.C.A. § 7104(b) (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  VA is directed to consider the evidence 
that has been added to the record since the last final 
disallowance of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996);  see also Manio v. Derwinski, 1 
Vet. App. 140 (1991), (in which the Court held that a two-
step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim must be reviewed 
on the basis of all the evidence, both old and new).

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit ("the 
Federal Circuit") set forth new guidance for the 
adjudication of claims for service connection based on the 
submission of "new and material evidence."  In the case of 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
a claim on the basis of "a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the legal standard that remains 
valid, 38 C.F.R. § 3.156(a), requires that in order for new 
evidence to be material, it must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."

Precedent decisions of the Court must be given full force and 
effect immediately, even if VA appeals the decision.  See 
Tobler v. Derwinski, 2 Vet. App. 8 (1991); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  It therefore follows 
that a precedent decision of the Federal Circuit, a court of 
superior jurisdiction, must be given immediate force and 
effect as well.  Accordingly, the Board will consider whether 
new and material evidence has been submitted in accord with 
the holding in Hodge, supra.  No prejudice to the appellant 
is exercised by the Board's appellate disposition herein for 
two reasons: (1) the veteran was provided notice of the 
applicable law and regulations pertaining to new and material 
evidence, specifically 38 C.F.R. § 3.156, and, (2) the 
Board's review of the claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.

The evidence received subsequent to June 1990 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

At the time of the October 1985 rating decision, the 
veteran's claim for service connection for a left foot 
condition had been denied on the grounds that, although the 
veteran complained of left foot pain on numerous occasions 
while in active service, there were no specific clinical 
findings in the service medical records confirming the 
condition.  Moreover, the most recent VA examination did not 
reveal a left foot disorder at that time.  The veteran 
subsequently submitted more evidence in an attempt to reopen 
his claim.  However, the Board stated in its 1990 decision 
that the evidence that the veteran submitted since 1985 was 
cumulative.  The Board concluded that there was no new 
evidence providing insight into the status of the veteran's 
left foot disorder during or shortly after his release from 
service.  

With regard to the evidence received since the Board's 
decision, the veteran's statements that he has a left foot 
disorder that had its onset during active service is 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Likewise, duplicates of service 
medical records previously considered cannot be considered 
new.

With respect to the new medical evidence that the veteran 
submitted, the Board finds that it is not material.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Similar to 
the information that was before the Board in 1990, the newly 
submitted evidence, consisting of the treatment reports of 
September and October 1995 and the pathology report of 
November 1995, does not provide insight into the status of 
the veteran's left foot during or shortly after his release 
from service.  They reflect current treatment of his left 
foot disability but do not provide any information showing 
that the disability was present in service or that it is 
related to service.   

In summary, the Board finds that the evidence associated with 
the veteran's claims folder subsequent to the Board's June 
1990 decision, is either not new or, if new, is not material 
and of such a nature as to be deemed "so significant that it 
must be considered in order to fairly decided the merits of 
the [veteran's] claim" for aggravation of a low back 
disorder.  Accordingly, the Board must conclude that the 
veteran's claim for service connection has not been reopened.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened, and the appeal is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


